DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/695,678 filed on 03/15/2022.
Claims 1-20 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 120 to parent Application No. 15/948,210, filed on 04/09/2018.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09/07/2022 and 03/15/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,303,458. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-20 are broader and similar in scope to claim(s) 1-19 of U.S. Patent No. 11,303,458.  If the claims in Application No. 17/695,678 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1-20 are directed to a method, a network element, and a non-transitory computer readable medium; said method, network element, and non-transitory computer readable medium are associated with the method, network element, and non-transitory computer readable medium claimed in claim(s) 1-19 of U.S. Patent No. 11,303,458.
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 11,303,458 and is covered by U.S. Patent No. 11,303,458 since U.S. Patent No. 11,303,458 and the instant application are claiming common subject matter.



Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Muthaiah et al. (US 2011/0080302; Hereinafter “Muthaiah”) in view of O’ Toole et al. (US 2007/0142037; Hereinafter “O’ Toole”). However, none of Muthaiah nor O’Toole, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 14, and 20. For example, none of the cited prior art teaches or suggest the steps of “performing a plurality of checks on the first message, the first message being destined for an intelligent transportation system station being an endpoint associated with a road user, the plurality of checks being performed on behalf of the intelligent transportation system station; modifying the first message, the modifying providing an indication to the intelligent transportation system station of the plurality of checks performed by the network element, thereby creating a second message; and forwarding the second message to the intelligent transportation system station; wherein the network element is separate from and trusted by the intelligent transportation system station.”   As a result, the claims are allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437